  Case 17-12593         Doc 40   Filed 08/07/20 Entered 08/07/20 16:18:41            Desc Main
                                    Document Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                        )               BK No.:     17-12593
                                              )
RICARDO RODRIGUEZ and                         )               Chapter: 13
AMY L. RODRIGUEZ,                             )
                                                              Honorable LaShonda Hunt
                                              )
                                              )               Joliet
                 Debtor(s)                    )

                                      ORDER DISMISSING CASE

        THIS MATTER coming to be heard on the Debtors' Motion to Voluntarily Dismiss Chapter 13
Case, the court having jurisdiction over the parties and the subject matter and being duly advised in the
premises, and due notice having been given to the parties entitled thereto:

         IT IS HEREBY ORDERED:

         1. This case is dismissed.




                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: August 07, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal, ARDC# 6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
